DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020, has been entered.
Response to Amendment
	This Office Action is in response to the amendments filed in the Request for Continued Examination filed on December 9, 2020. Claim 16 is amended. Claim 20 is canceled. Claims 16, 18-19, 21-22, 24-35 are pending in the instant application. The previous rejections under 35 U.S.C 103 are withdrawn as necessitated by amendment.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 18-19, 21-22, 24-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanical control mechanism” in claim 25 and “seal activation mechanism” in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18-19, 21-22, 24-25, 27-28, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Fiori (U.S Publication No. 2008/0047559 A1) in view of Thornton (U.S Publication No. 2014/0290668 A1).
Regarding claim 16, Fiori discloses a user interface (Fig. 1) for providing a flow of respiratory gases to a user during a medical procedure (Paragraphs 0030-0031, oxygen rice gas is supplied to the user through the nasal prongs 14/16) comprising: a nasal interface (10, see Paragraph 0027) comprising a body (12, see Paragraph 0027) and a pair of prongs extending from the body (14/16, see Parargraph  0027 and Fig. 1, the nasal prongs extend from the body 12), the prongs configured to engage nares of the user's nose and direct high flow respiratory gases into the nares (see Paragraph 0027 and 0030-0031); wherein the prongs are configured to partially occlude a nasal passage in use (Fig. 1 and Paragraphs 0024 and 0028); and wherein the prongs are configured to be inflatable to create a partial occlusion with the nares of the user during use while the nasal interface directs high flow respiratory gases into the nares (Fig. 1 and Paragraphs 0024 and 0028; It is noted that the nasal prongs do not need to be maximally inflated during use, simply that the nasal prongs are capable of inflation during use while the high respiratory gases are directed there through), wherein the partial occlusion comprises a gap between an outer surface of each of the prongs and the nares of the user (As the nasal prongs of Fig. 1 are not maximally inflated to provide a positive seal against the nares of the user, they must have at least some gap between the prongs and the nares and thus can be seen as forming a partial occlusion of the nares while still in use and providing respiratory gas flow).
Fiori is silent regarding a mouthpiece adapted to engage the mouth of the user.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fiori to include a mouthpiece fluidly connected to the nasal cannulas and adapted to engage the mouth of the user, such as that taught by Thorton, in order to also deliver respiratory gases to the user’s mouth in addition to the nares (Paragraph 0077, the gas delivery device may be connected to both a nose mask and a mouth mask; also see Paragraph 0079, the mouth mask may also form a seal with the mouth to better deliver such gas).
Regarding claim 18, the modified device of Fiori teaches the device of claim 16.
Thornton further teaches wherein the mouthpiece is configured to create at least a partial seal with the mouth/oral airway of the user (see Paragraph 0079, The outer sealing portion may also be self-sealing such that the application of positive air pressure to the interior space of mouth mask 8 causes the outer sealing portion to expand to form a seal or improve an existing seal around the oral cavity; Thus the mouth mask may form a partial occlusion, a partial seal, or a full seal around the oral cavity).
Regarding claim 19, the modified device of Fiori discloses the device of claim 16.
Thornton further teaches wherein the user interface is adapted to allow a user to selectively create at least a partial occlusion with the nares of the user or with the oral airway/mouth or with both (see Paragraph 0076 and 0081, the connector tube 10 may be removed/replaced to remove partial occlusion from the mouth, and thus the user interface is adapted to form a partial occlusion with the nares, or with both the nares and the mouth).
Regarding claim 21, the modified device of Fiori discloses the device of claim 16.
Thornton further teaches wherein the mouthpiece is shaped to create a seal with the user's mouth or oral airways (Paragraph 0079, the mouth mask may form a seal around the mouth, or inside the mouth and is thus shaped to create a seal with the user’s mouth; Furthermore the outer sealing portion may be self-sealing such that positive pressure causes an expansion of the sealing portion to either form a seal or improve the seal around the mouth).
Regarding claim 22, the modified device of Fiori discloses the device of claim 16.

Regarding claim 24, the modified device of Fiori discloses the device of claim 16.
Thornton further teaches wherein the mouthpiece is inflatable to create at least a partial seal with the mouth of the user (Paragraph 0079, The outer sealing portion may also be self-sealing such that the application of positive air pressure to the interior space of mouth mask 8 causes the outer sealing portion to expand to form a seal or improve an existing seal around the oral cavity; Thus, the mouth mask is inflatable, and may form a partial seal before the application of positive pressure, as expansion may cause the seal to form).
Regarding claim 25, the modified device of Fiori discloses the device of claim 24.
Fiori further discloses a mechanical control mechanism that allows selective inflation of the prongs (see Paragraphs 0028, the cuffs can be inflated by rubber bulb 22, and a check valve to selectively inflate the nasal prongs; additionally see Paragraph 0031, where an exhaust valve may be included to vent the gas in the cuff to deflate it).
Regarding claim 27, the modified device of Fiori discloses the device of claim 24.
Thornton further teaches wherein the nasal interface is removably connectable to the mouthpiece (Connector 10 may allow gas delivered to nose mask 6 to pass through to mouth mask 8… In some embodiments, connector 10 may be removable or absent altogether. Nose mask 6 and/or mouth mask 8 may include one or more plugs to fill the opening created by the absence of connectors 10, Paragraph 0081; Removal of connector 10 stops fluid connection between nose mask 6 and mouth mask 8).
Regarding claim 28, the modified device of Fiori discloses the device of claim 27.
Thornton further teaches wherein the mouthpiece is inflatable when the nasal interface is connected to the mouthpiece (Connector 10 may allow gas delivered to nose mask 6 to pass through to mouth mask 8, Paragraph 0081; The outer sealing portion of the mouth mask may also be self-sealing such that the application of positive air pressure to the interior space of mouth mask 8 causes the outer sealing portion to expand to form a seal or improve an existing seal around the oral cavity, Paragraph 
Regarding claim 32, the modified device of Fiori discloses the device of claim 24.
Thornton further teaches wherein the mouthpiece comprises an outer inflatable seal that is adapted to inflate to create a seal with the mouth of the user (Mouth mask 8 is configured to deliver gas to a user's oral cavity… Mouth mask 8 may include an outer sealing portion configured to foiin [interpreted as form] a substantial seal around the user's oral cavity… In other embodiments, mouth mask 8 may be configured to fit inside the user's lips while still maintaining a substantial seal, Paragraph 0079).
Regarding claim 33, the modified device of Fiori discloses the device of claim 24.
Fiori further discloses a seal activation mechanism controlling the inflation and deflation of the prongs (see Paragraphs 0028, the cuffs can be inflated by rubber bulb 22, and a check valve to selectively inflate the nasal prongs; additionally see Paragraph 0031, where an exhaust valve may be included to vent the gas in the cuff to deflate it; This mechanism can either increase the sealing of the inflatable prongs within the nares, or reduce the sealing through deflation of the prongs within the nares).
Regarding claim 34, the modified device of Fiori discloses the device of claim 24.
Thornton further teaches wherein the mouthpiece comprises a valve (92) that can be selectively opened or closed based on the user's inspiration and expiration (Valve 92 is configured to open in response to a change in pressure and may be included in certain embodiments of nose mask 6 and/or mouth mask 8…Valve 92 may be configured to form a seal when the air pressure inside the mask is above a threshold value and to break the seal when the air pressure is below the threshold value. For example, valve 92 may be configured to break the seal when the internal pressure falls below 4 cm H.sub.2O, Paragraph 0135).
Regarding claim 35, the modified device of Fiori discloses the device of claim 34.
Thornton further teaches wherein the mouthpiece comprises a pressure line (within the channel defined by 82 and 10), the pressure line includes a cover slip (102) that is moveable within the pressure line (see Fig. 18B and Paragraph 0135-0136, 102 is moveable based on pressure), the movement of the cover slip controlling opening and closing of the valve (Paragraph 0138), the cover slip configured to move to open the valve during inspiration and the cover slip configured to move to close the valve during .
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fiori (U.S Publication No. 2008/0047559 A1) in view of Thornton (U.S Publication No. 2014/0290668 A1), as applied to claim 16 and 24, in further view of Pierro (U.S Patent No. 8,910,635 B2).
Regarding claim 29, the modified device of Fiori discloses the device of claim 24.
Thornton further teaches the mouthpiece being shaped to conform to the shape of a user's mouth to create a seal with the mouth (Mouth mask 8 may include an outer sealing portion configured to foiin [interpreted as form] a substantial seal around the user's oral cavity… In other embodiments, mouth mask 8 may be configured to fit inside the user's lips while still maintaining a substantial seal, Paragraph 0079).
Fiori is silent regarding wherein mouthpiece comprises a passage to allow insertion of a medical instrument through the mouthpiece.
Pierro teaches wherein mouthpiece comprises a passage (632) to allow insertion of a medical instrument through the mouthpiece (a gastric tube 647 has been inserted through a self-sealing an opening 632 defined in gastric tube insertion region 630, Col. 10 lines 40-42; Self-sealing access port 401 provides an opening through which a medical professional can perform procedures such as a bronchoscopy, as it gives access for a bronchoscope or other tubing or medical devices/instruments which may be inserted into the oral or nasal cavities of the patient, Col. 9 lines 30-35; Also see Fig. 6; a medical instrument may also be inserted through opening 632 on the side of the mask).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fiori to include a passage to allow insertion of a medical instrument through the mouthpiece, such as that taught by Pierro, in order to allow for insertion of 
Regarding claim 30, the modified device of Fiori discloses the device of claim 29.
Pierro further teaches wherein the passage is selectively openable and closeable to seal around the medical instrument inserted through the mouthpiece (In one embodiment, where facial skin interface 130 includes a plurality of flexible bladder sections or corrugations…160 may inflate the bladders and cause them to seal about tube 647 inserted in a gap that exists between the bladders, Col. 10 lines 46-56; Col. 9 lines 35-55, the seal is also self-sealing which opens and closes to seal around the medical instrument; also see Col. 9 lines 30-55; also see Fig. 6).
Regarding claim 31, the modified device of Fiori discloses the device of claim 29. 
Pierro further teaches wherein the passage comprises a passage inflatable seal (In one embodiment, where facial skin interface 130 includes a plurality of flexible bladder sections or corrugations…160 may inflate the bladders and cause them to seal about tube 647 inserted in a gap that exists between the bladders, Col. 10 lines 46-56; also see Fig. 6), the passage inflatable seal being adapted to seal around a medical instrument inserted into the passage (Col. 10 lines 53-56).
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art may be seen as Fiori (U.S Publication No. 2008/0047559 A1) in view of Thornton (U.S Publication No. 2014/0290668 A1) and Maryanka (U.S Patent No. 7,105,008 B2).
The device of Fiori teaches a user interface with nasal cannulas, and the inclusion of inflatable prongs that may have a first relatively uninflated state and may be expandable to adjust the diameter/sealing of the nasal prongs in the nares (Paragraphs 0024-0025 and 0028; The nasal prong cuffs are inflated in order to provide a positive seal with the nares of the user. However, the cuffs may be in a relatively deflated state as is shown in Fig. 1, and as such may not form a positive seal with a the nares of a user, and thus may be seen as only partially occluding a nasal passage in use). The device of Thornton teaches a user interface with nasal cannulas (20, see Fig. 2A and Paragraph 0078) and the 
However, the modified device of Fiori is silent regarding wherein each prong is independently inflatable to create at least a partial seal with the nares of the user. The inflatable nasal prongs are inflated in tandem as the inflatable cuff portions are in fluidic communication with one another through the channel 32 and 21 (see Paragraph 0028), and as such is not suitable to inflate the nasal prongs separately. In contrast, the device of the instant application has a mechanical switch/button that controls the size/seal of either the mouth or nose portion, and also the inflation of each independent nasal prong (see Paragraphs 00174 and 00274-00275 of Applicant’s Specification).
Maryanka teaches that prongs are preferentially able to be dilated independently in cases where nasal cavities are asymmetrical due to deviated septums or similar conditions (Col. 2 lines 61-64). However, the prongs of Maryanka are not inflated through an expandable cushion/air pocket, but rather through mechanical adjustment that ‘expands’ or ‘dilates’ the rigid prongs within the nares. Additionally, it would require arbitrary reconstruction of the nasal prongs of Fiori to fluidically separate the nasal prong cuffs and to provide independent intake holes to independently inflate each of the cuffs. As such, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a mechanism such that each prong is independently inflatable to create at least a partial seal within the nares.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S Patent No. 4,535,767 A to Tiep - nasal cannula with sizing/spacing from the nares so as to allow air to flow between the nares and the prongs and so a full seal isn’t formed that may injure the patient when high flow is delivered.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                           
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785